Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

                             Case No. 0:20-cv-60075-RKA


   MATTHEW SCHRIER,

         Plaintiff,

   v.

   QATAR ISLAMIC BANK,

         Defendant.



    REPLY IN SUPPORT OF MOTION TO COMPEL JURISDICTIONAL DISCOVERY
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 2 of 8




      I.        Nationwide jurisdictional discovery is proper.

             QIB’s conclusory assertion that Schrier did not make a prima facie case for personal

  jurisdiction lacks merit. Ruling on QIB’s Motion to Dismiss, the Court found that near-identical

  allegations of QIB’s nationwide contacts made a prima facie case of jurisdiction under the Anti-

  Terrorism Act (ATA). See Doc. 75 at 18; compare Doc. 1 at ¶¶ 184–194, with Doc. 76 at ¶¶ 190–

  205. Rule 4(k)(2) authorizes jurisdiction based on nationwide contacts, just the same as the ATA.

  See Oldfield v. Pueblo de Bahia Loria, S.A., 558 F.3d 1210, 1220 (11th Cir. 2009). QIB offers no

  reason why discovery would be narrower under Rule 4(k)(2) than the ATA. It also refuses to

  identify a forum where it is subject to suit, thus authorizing the Court to rely on Rule 4(k)(2). See

  Oldfield, 558 F.3d at 1219 n.22. Nationwide discovery is appropriate.

      II.       The motion to compel is not premature.

             The Court should reject both QIB’s arguments that the Motion is premature. First, Schrier

  properly served QIB, as set out in response to the Motion for Definitive Ruling on Service. See

  Doc. 108. The service objection is best resolved in a ruling on that motion. Second, if discovery

  has not begun, the Court may defer ruling on the Motion to Compel until a ruling on service.

  Deferral would cure any prematurity problem. Had Schrier put off the Motion to Compel, by

  contrast, it would simply have prolonged the case. QIB lodged its objections last November, and

  multiple conferrals have not moved the parties’ positions. These objections are ripe for review.1

      III.      Schrier’s proposed discovery timeframe is appropriate.

             QIB’s July 29, 2013 discovery cutoff rests on a view of personal jurisdiction the Supreme

  Court just rejected in Ford Motor Co. v. Montana Eighth Judicial Circuit, 141 S. Ct. 1017 (2021).



  1
   The parties stipulated under Local Rule 26.1(a) to extend the deadline to move to compel to allow
  proceedings on service, including Schrier’s Motion for Alternative Service.
                                                     1
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 3 of 8




  QIB insists that only pre-escape transactions are relevant because only those transactions could

  have caused Schrier’s injury. Ford held that personal jurisdiction does not require causation. Id.

  at 1026. The Madid campaign, one of the ways QIB’s services supported terrorism, continued

  through late 2014, when the Qatari government shut it down for financing the Syrian extremists

  that kidnapped and tortured Schrier. Doc. 76 at ¶ 184. Supporting the Madid campaign is one of

  the acts Schrier calls QIB to account for in this Court. Id. at ¶¶ 266–80, 302–08. QIB supported

  the campaign for more than a year after Schrier’s escape. This is not “speculative,” as QIB says.

  CNN reported on it in June 2014. Id. at ¶ 189. QIB’s continued support of the very campaign that

  funded Schrier’s captors creates a sufficient relationship for jurisdiction. Ending on the State

  Department’s designation date for Saad al-Kabi makes sense because QIB is unlikely to have

  continued providing him services afterward. Before then, however, Schrier simply has no way of

  knowing what QIB provided—or whether al-Kabi (for example) reimbursed himself. Supporters

  of terrorism do not typically make their bank records public. Schrier’s discovery period will

  capture QIB’s support of the same terrorists that injured Schrier and thus establish jurisdiction.2

         As for the start date, QIB does not dispute that services it provided up to two years before

  Schrier’s kidnapping could be a proximate cause of Schrier’s injury—in other words, that it could

  be held liable for them. See Boim v. Holy Land Found., 549 F.3d 685, 700 (7th Cir. 2008) (en

  banc). Yet it arbitrarily argues for a jurisdictional discovery start date of October 31, 2012, just

  two months before Schrier was kidnapped. Schrier’s proposed start—the date of the Nusra Front’s



  2
    These records will also bear on the purposeful availment inquiry which, contra QIB, is one of
  “three distinct components” of specific jurisdiction. Adelson v. Hananel, 652 F.3d 75, 80 (1st Cir.
  2011) (emphasis added). Courts have thus allowed discovery into purposeful availment distinct
  from relatedness. See Sonneveldt v. Mazda Motor of Am., Inc., No. 8:19-cv-1298, 2020 WL
  9312379, at *7 & n.5 (C.D. Cal. April 22, 2020) (ordering discovery into whether a parent-
  subsidiary relationship constituted purposeful availment and reserving ruling on “whether
  Plaintiffs’ claims are sufficiently related to those contacts”).
                                                   2
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 4 of 8




  first attack—makes perfect sense.3 The Nusra Front needed money to operate. All Nusra Front

  donations after December 23, 2011 supported the group’s terrorism due to the fungibility of

  money. See id. These donations could support liability and thus could support jurisdiction. Public

  sources make clear that al-Kabi, the primary mover behind the Madid campaign, supported the

  Nusra Front at least since 2012. Doc. 76 at ¶ 91. Qatar Charity likewise supported the Nusra

  Front beginning sometime before December 2012, id. at ¶¶ 238–241, and its Syrian relief

  coordinator worked with al-Kabi to support the Nusra Front, id. at ¶ 248.

            QIB does not dispute that a broader period for discovery of communications is appropriate,

  nor could it. Communications by their nature may not occur at the same time as a transaction.

  The Court should thus compel a broader period for communications as requested.

            QIB wrongly insinuates that third-party discovery showed no transactions to support

  jurisdiction. To the contrary, those records confirm that QIB completed relevant transactions

  before and after Schrier’s captivity. See also Doc. 76 at ¶¶ 203, 260. The records are subject to a

  protective order (and are not relevant to this Motion), but Schrier will gladly discuss them under

  seal if the Court wants more information. Suffice it to say that QIB seeks a narrower timeframe

  only to obstruct access to evidence that it financed terror and is subject to this Court’s jurisdiction.

      IV.      Discovery into QIB’s participation in a conspiracy is proper.

            QIB misapprehends the point of Schrier’s requests for information about its foreign acts

  and makes inapposite arguments as a result. Schrier already alleged in-forum acts of QIB’s co-

  conspirators: (1) conversion of Schrier’s credit cards and bank accounts, including purchases from

  this district, Doc. 76 at ¶¶ 56–60, and (2) torturing Schrier to induce the U.S. government to pay a



  3
   Contra QIB, Schrier alleged that Nusra Front attacks began in December 2011. Doc. 76 at ¶ 24.
  The Stanford Mapping Militants Project dates the first attack to December 23, 2011. Available at
  https://cisac.fsi.stanford.edu/mappingmilitants/profiles/hayat-tahrir-al-sham.
                                                     3
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 5 of 8




  ransom, id. at ¶¶ 45–54.4 The Court found no evidence that QIB engaged in “this particular

  conspiracy.” Doc. 75 at 12. But the Court said that “QIB and the terrorists” may have “conspired

  generally with respect to other objections of the conspiracy.” Id. The pertinent question is the

  scope of the conspiracy, and Schrier may discover facts on this subject. QIB may have information

  showing that it was part of the conspiracy that included the co-conspirators’ forum contacts, which

  would establish jurisdiction.

      V.       QIB’s objection to Requests 6 through 9 is a straw man.

            Schrier never asked QIB to generate lists of Nusra Front members or investigate every

  transaction ever. Schrier’s expectation is a reasonable search of QIB’s own records. QIB admits

  it has records reflecting knowledge of which of its customers and services supported the Nusra

  Front. Doc. 112-2 at 2–3. Since Schrier does not ask QIB to undertake the burden it feigns, it

  should have no problem with the reasonable search Schrier proposes. Nor do these requests relate

  purely to the merits. The correspondent account transactions sought by Requests 6 to 8 could

  support jurisdiction, just as could correspondent account transactions involving Saad al-Kabi and

  Qatar Charity. The same holds true for communications about such transactions. This evidence

  overlaps with the merits, to be sure, but “[t]he distinction between jurisdictional and merits issues

  is not inevitably sharp, for the two inquiries may overlap.” Perry v. Merit Sys. Prot. Bd., 137 S.

  Ct. 1975, 1986 (2017). The Court should compel responses to Requests 6 through 9.

      VI.      QIB must respond to Request Nos. 16 and 17.

            Evidence of service on QIB through its agent Global Payments Advisory Group (GPAG)

  is discoverable. QIB makes that much clear in arguing that nationwide discovery is inappropriate.

  If Schrier effectively served QIB under the ATA through GPAG, then the objection to nationwide


  4
   Supporting terrorism aimed at “caus[ing] pain and sow[ing] terror in” the U.S. creates jurisdiction
  because the conduct causes U.S. effects. Mwani v. bin Laden, 417 F.3d 1, 13 (D.C. Cir. 2005).
                                                   4
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 6 of 8




  discovery is moot. That the Court previously rejected service on GPAG makes no difference.

  “Failure to prove service does not affect the validity of service.” Fed. R. Civ. P. 4(l). The Court

  rejected Schrier’s service on GPAG based on its finding Schrier did not prove GPAG was QIB’s

  agent for service. Doc. 75 at 5–8. But that raises a fact issue, as the scope of agency often does.

  See, e.g., S. Fla. Coastal Elec., Inc. v. Treasures on Bay II Condo Ass’n, 89 So.3d 264, 267 (Fla.

  3d DCA 2012). Evidence in QIB’s possession could give the Court reason to revisit its holding.

     VII.    Discovery is appropriate notwithstanding QIB’s other objections.

         QIB’s remaining objections, which it does not identify, are not grounds for refusing to

  produce documents. QIB gave its constructions of Schrier’s definitions, and it must produce

  documents that fit those constructions. QIB represents that all responsive information is available

  in QIB’s current IT environment. Doc. 112-2 at 11. If true, Schrier does not expect QIB to

  resurrect old systems. QIB refuses to translate documents, but Schrier instructed QIB to search in

  English and Arabic, not to translate anything. QIB also makes improper boilerplate objections.

  E.g., Doc. 112-2 at 4 (QIB’s objection 9). None of this should stand in the way of discovery.

     VIII. QIB offers no reason its Qatar law objection should not be overruled.

         The Court already “undert[ook] [the] thorough comity analysis” that QIB requests. Id.

  The Court balanced “the factors that ha[ve] been laid out by the United States Supreme Court on

  foreign discovery” and found that the U.S. and Qatari interests in fighting terrorism outweighed

  the “very remote” possibility of criminal or civil exposure in Qatar. Doc. 75 at 18. QIB offers no

  reason the comity analysis should come out differently this time. The Court should adhere to its

  prior ruling. QIB also offers no reason it violated the Court’s order. It has the “burden of proving

  foreign law,” but it offers no support for its bare assertion that Qatar law required it to object a

  second time. Baker v. Booz Allen Hamilton, Inc., 358 F. App’x 476, 481 (4th Cir. 2009).



                                                   5
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 7 of 8




        Respectfully submitted this 12th day of May, 2021.


                                            /s/ John H. Rains IV
                                            John H. Rains IV
                                            Georgia Bar No. 556052, Florida Bar No. 56859
                                            Kamal Ghali
                                            Georgia Bar No. 805055 (admitted pro hac vice)
                                            Matthew R. Sellers
                                            Georgia Bar No. 691202 (admitted pro hac vice)
                                            rains@bmelaw.com
                                            ghali@bmelaw.com
                                            sellers@bmelaw.com
                                            BONDURANT, MIXSON & ELMORE, LLP
                                            1201 West Peachtree Street, N.W., Suite 3900
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 881-4100
                                            Facsimile: (404) 881-4111

                                            G. Scott Hulsey
                                            District of Columbia Bar No. 449040 (admitted pro
                                            hac vice)
                                            Carrie A. Tendler
                                            New York Bar No. 4400842 (admitted pro hac vice)
                                            scott.hulsey@kobrekim.com
                                            carrie.tendler@kobrekim.com
                                            KOBRE & KIM
                                            1919 M Street, N.W.
                                            Washington, DC 20036
                                            Telephone: (202) 664-1904
                                            Facsimile: (202) 664 1920

                                            Kevin T. Carroll
                                            District of Columbia Bar No. 1020479
                                            New York Bar No. 4075339 (admitted pro hac vice)
                                            kcarroll@wiggin.com
                                            WIGGIN AND DANA LLP
                                            800 17th Street, N.W., Suite 520
                                            Washington, DC 20006
                                            Telephone: (202) 800-2475
                                            Facsimile: (212) 551-2888

                                            Attorneys for Plaintiff Matthew Schrier




                                               6
Case 0:20-cv-60075-RKA Document 117 Entered on FLSD Docket 05/12/2021 Page 8 of 8




                                 CERTIFICATE OF SERVICE

         I hereby certify that I have filed a true and correct copy of the foregoing REPLY IN

  SUPPORT OF MOTION TO COMPEL JURISDICTIONAL DISCOVERY using the

  CM/ECF filing system which will cause copies to be served on counsel of record.

         This 12th day of May, 2021.



                                                    /s/ John H. Rains IV
                                                    John H. Rains IV
                                                    Georgia Bar No. 556052
                                                    Florida Bar No. 56859




                                                7
